Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00137-CV

                                           IN RE Edward BELL

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: March 20, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 25, 2013, Relator Edward Bell filed a petition for writ of mandamus. The

court has considered the petition for writ of mandamus and is of the opinion that Relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See

TEX. R. APP. P. 52.8(a).

                                                                      PER CURIAM




1
 This proceeding arises out of Cause No. 2003-CI-18349, pending in the 37th Judicial District Court, Bexar County,
Texas, the Honorable Michael Mery presiding. However, the order complained of was signed by the Honorable
Richard Price, presiding judge of the 285th Judicial District Court, Bexar County, Texas.